Motion for a counsel fee pursuant to G. L. 1956, §28-35-32, as amended, is granted and petitioner is awarded a counsel fee in the amount of $750 for services rendered before Supreme Court.
Motion with respect to further counsel fees and costs is remanded to the Workmen’s Compensation Commission with direction that said commission fix and award to the petitioner such coulisel fees as it shall deem appropriate for services rendered *926before the trial commissioner and the full commission and further award such costs as it shall deem proper in the premises.
Gunning, LaFazia, Gnys & Selya, Bruce M. Selya, for petitioner.
Keenan, Rice, Dolan & Reardon, H. Eliot Rice, for respondent.